Exhibit 10.2

 

SECOND AMENDMENT TO SUBORDINATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SUBORDINATED CREDIT AGREEMENT (this “Agreement”)
entered into on May 12, 2006 but made effective as of March 31, 2006 (“Effective
Date”) is among Cano Petroleum, Inc., a Delaware corporation (“Borrower”), the
Guarantors (as defined in accordance with Section 1 below), the Lenders (as
defined below), and Energy Components SPC EEP Energy Exploration and Production
Segregated Portfolio, a Cayman Islands company, as administrative agent for such
Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower is party to that certain Subordinated Credit
Agreement dated as of November 29, 2005, as amended by the First Amendment to
Subordinated Credit Agreement dated as of April 28, 2006 (as so amended, the
“Credit Agreement”) among the Borrower, the lenders party thereto from time to
time (the “Lenders”), and the Administrative Agent.

 

B.            The Borrower, the Lenders and the Administrative Agent wish to,
subject to the terms and conditions of this Agreement, make certain other
amendments to the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

 

Section 1.              Defined Terms. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

 

Section 2.              Other Definitional Provisions. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “including” means
“including, without limitation,”. Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

 

1

--------------------------------------------------------------------------------


 

Section 3.              Amendments to Credit Agreement.

 

(a)           Section 6.18 of the Credit Agreement is deleted in its entirety
and replaced with the following:

 

Section 6.18         Debt Coverage Ratio. The Borrower (a) shall not permit the
ratio of, as of the fiscal quarter ending March 31, 2006, (i) the consolidated
Debt of the Borrower as of such fiscal quarter end to (ii) the consolidated
EBITDA of the Borrower for the fiscal quarter period then ended multiplied by
four, to be greater than 7.50  to 1.00; (b) shall not permit the ratio of, as of
the fiscal quarter ending June 30, 2006, (i) the consolidated Debt of the
Borrower as of such fiscal quarter end to (ii) the consolidated EBITDA of the
Borrower for the two fiscal quarter period then ended multiplied by two, to be
greater than 5.25 to 1.00; (c) shall not permit the ratio of, as of the fiscal
quarter ending September 30, 2006, (i) the consolidated Debt of the Borrower as
of such fiscal quarter end to (ii) the consolidated EBITDA of the Borrower for
the three fiscal quarter period then ended multiplied by 4/3, to be greater than
4.50 to 1.00; and (d) shall not permit the ratio of, as of each fiscal quarter
ending on or after December 31, 2006, (i) the consolidated Debt of the Borrower
as of such fiscal quarter end to (ii) the consolidated EBITDA of the Borrower
for the four fiscal quarter period then ended, to be greater than 4.00 to 1.00.

 

(b)           Section 6.19 of the Credit Agreement is deleted in its entirety
and replaced with the following:

 

Section 6.19         Interest Coverage Ratio. The Borrower (a) shall not permit
the ratio of, as of the fiscal quarter ending March 31, 2006, (i) the
consolidated EBITDA of the Borrower for the fiscal quarter period then ended
multiplied by four, to (ii) the consolidated Interest Expense of the Borrower
for the fiscal quarter period then ended multiplied by four, to be less than
1.50 to 1.00; (b) shall not permit the ratio of, as of the fiscal quarter ending
June 30, 2006, (i) the consolidated EBITDA of the Borrower for the two fiscal
quarter period then ended multiplied by two, to (ii) the consolidated Interest
Expense of the Borrower for the two fiscal quarter period then ended multiplied
by two, to be less than 1.75 to 1.00; (c) shall not permit the ratio of, as of
the fiscal quarter ending September 30, 2006, (i) the consolidated EBITDA of the
Borrower for the three fiscal quarter period then ended multiplied by 4/3, to
(ii) the consolidated Interest Expense of the Borrower for the three fiscal
quarter period then ended multiplied by 4/3, to be less than 2.00 to 1.00; and
(d) shall not permit the ratio of, as of the end of any fiscal quarter ending on
or after December 31, 2006, (i) the consolidated EBITDA of the Borrower
calculated for the four fiscal quarters then ended, to (ii) the consolidated
Interest Expense of the Borrower for the four fiscal quarters then ended, to be
less than 2.00 to 1.00.

 

Section 4.              Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and

 

2

--------------------------------------------------------------------------------


 

performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate and
governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and (f)
the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

 

Section 5.              Guarantors Representations and Warranties. Each
Guarantor represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Guaranty and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor’s and the Borrower’s
obligations under the Loan Documents.

 

Section 6.              Conditions to Effectiveness. This Agreement and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

 

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders.

 

(b)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

 

(c)           The Borrower shall have paid all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.

 

3

--------------------------------------------------------------------------------


 

Section 7.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

 

(b)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents. Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

 

(c)           Each of the Borrower, the Guarantors, Administrative Agent, and
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the Guaranty, are
not impaired in any respect by this Agreement.

 

(d)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

 

(e)           This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 8.              Reaffirmation of the Guaranty. Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

Section 9.              Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

 

Section 10.            Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 11.            Invalidity. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

 

Section 12.            Governing Law. This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Section 13.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

 /s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

Chief Executive Officer

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

 

 

 

 

Each by:

   /s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

President

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By:  WO Energy, Inc., its general partner

 

 

 

By:

 /s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

President

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By:  WO Energy, Inc., its general partner

 

 

 

By:

 /s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

President

 

Signature Page for Second Amendment

 

--------------------------------------------------------------------------------


 

LENDER AND

 

ADMINISTRATIVE AGENT:

ENERGY COMPONENTS SPC EEP ENERGY
EXPLORATION AND PRODUCTION
SEGREGATED PORTFOLIO

 

 

 

 

 

By:

/s/ Mark Margason

 

Mark Margason

 

Authorized Signer

 

--------------------------------------------------------------------------------


 

LENDER:

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

/s/ Michael A. Ross

 

Michael A. Ross

 

Vice President

 

--------------------------------------------------------------------------------